Order entered May 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00306-CR

                           KAREN PATRICIA BOWIE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81418-2011

                                            ORDER
       The Court GRANTS appellant’s May 7, 2014 request for an extension of time to file a

pro se response to the extent that we ORDER that she file her response by JULY 15, 2014. If

the response is not filed by the date, we will submit the appeal on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Karen Patricia

Bowie, TDCJ No. 1839441, Crain Unit, 1401 State School Road, Gatesville, Texas 76599.


                                                       /s/   LANA MYERS
                                                             JUSTICE